Exhibit 10.1

SERIES B PREFERRED

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of April 16, 2007, by
and among Andover Medical, Inc., a Delaware corporation (the “Company”), and the
subscribers identified on the signature page hereto (each a “Subscriber” and
collectively “Subscribers”).

WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “1933 Act,”
collectively the “Offering Exemption”); and

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell (the “Series B Offering”) to
the Subscribers, at $1,000 per unit (the “Unit Purchase Price”) on a “best
efforts” no minimum basis, up to $1,700,000 of Units (defined below).  Each
“Unit” will consist of (i) one share of Series B Convertible Preferred Stock of
the Company (“Share,” or “Series B Preferred Stock”), convertible at the
holder’s option into 2,857 shares of common stock, $.001 par value (“Common
Stock”) at $0.35 per share (the “Conversion Price”), (ii) one Class C Common
Stock Purchase Warrant to purchase 2,857 shares of Common Stock exercisable for
a period of five years from the Effective Date (as defined below) at a price of
$0.35 per share (“C Warrant”), and (iii) one Class D Common Stock Purchase
Warrant to purchase 2,857 shares of Common Stock exercisable for a period of
five years from the Effective Date at a price of $0.35 per share (“D Warrant,”
together with the C Warrant, collectively referred to herein as the “C and D
Warrants” or the “Warrants”).  The Units, Shares, Warrants and Common Stock
issuable upon conversion of the Shares and upon exercise of the Warrants, are
collectively referred to herein as the “Securities;”

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscribers hereby agree as
follows:

1.             Purchase and Sale of Shares and Warrants.  Subject to the
satisfaction (or waiver) of the terms and conditions of this Agreement, each
Subscriber hereby irrevocably agrees to purchase the full number of Units,
consisting of Shares and Warrants in the amounts designated on the signature
page hereto at the Unit Purchase Price and the Company shall sell such Shares
and Warrants to such Subscriber.

2.1           Conversion of the Shares.  Each Share will convert into 2,857
shares of Common Stock at the holder’s sole discretion on 5 days’ prior written
notice, at any time at the Conversion Price of $.35 per share, subject to
adjustment under certain circumstances. The Series B Preferred Stock, pursuant
to the form of Certificate of Designations attached hereto as Exhibit A, is also
convertible at the Conversion Price at the Company’s sole discretion any time
after the Effective Date of the registration statement of the Company on Form
SB-2, or another suitable form permitted by the SEC, registering the shares of
Common Stock underlying the Series B

1


--------------------------------------------------------------------------------


Preferred Stock and the C and D Warrants (the “Series B Registration
Statement”), provided that the Common Stock is trading above 500% of the
Conversion Price per share for the 30 consecutive days ending not more than 15
days prior to the date of notice of conversion.

2.2           Exercise Period and Price of the Warrants.  Each C Warrant and D
Warrant, the forms of which are attached hereto as Exhibit B and Exhibit C,
respectively, will entitle the holder to purchase 2,857 shares of Common Stock
for a period of five (5) years from the Effective Date (the “Exercise Period”),
at an exercise price of $0.35 per share in each case, subject to adjustment in
certain circumstances to prevent dilution. The Warrants will be subject to
redemption by the Company at $.01 per Warrant on not less than 30 days’ prior
written notice to the holders of the Warrants at any time after the Effective
Date provided (i) the average closing bid quotation or last sales price of the
Common Stock, as applicable, exceeds $1.75 per share for a period of 20
consecutive trading days ending not more than 15 days prior to the date on which
the Company gives notice of redemption, and (ii) the Series B Registration
Statement allowing the resale of the shares underlying the Warrants is in
effect. The Warrants will be exercisable until 5:00 p.m. (Eastern Standard Time)
on the day immediately preceding the date fixed for redemption.

3.1           Closing.  At Closing of the purchase and sale of the Units (the
“Closing”), the Subscribers shall purchase, severally and not jointly, and the
Company shall sell and issue, in the aggregate, a maximum of 1,700 shares of 
Series B Preferred Stock, 1,700 C Warrants and 1,700 D Warrants.  Each
Subscriber shall purchase from the Company, and the Company shall issue and sell
to each Subscriber, a number of Units equal to such Subscriber’s subscription
amount (the “Subscription Amount”) divided by the Unit Purchase Price.  The
Closing shall occur upon satisfaction of the conditions set forth in Section 3.2
(the “Closing Date”).

3.2                   Closing Conditions.

(a)           At Closing the Company shall deliver or cause to be delivered to
each Subscriber:


(I)            THIS AGREEMENT DULY EXECUTED BY THE COMPANY;


(II)           A CERTIFICATE EVIDENCING A NUMBER OF SHARES OF SERIES B PREFERRED
STOCK EQUAL TO SUCH SUBSCRIBER’S SUBSCRIPTION AMOUNT AT CLOSING DIVIDED BY THE
PER UNIT PURCHASE PRICE, REGISTERED IN THE NAME OF SUCH SUBSCRIBER; AND


(III)          C AND D WARRANTS, REGISTERED IN THE NAME OF SUCH SUBSCRIBER,
PURSUANT TO WHICH SUCH SUBSCRIBER SHALL HAVE THE RIGHT TO ACQUIRE, WITH RESPECT
TO EACH WARRANT, UP TO THE NUMBER OF SHARES OF COMMON STOCK EQUAL TO THE PRODUCT
OF (I) THE SUBSCRIBER’S SUBSCRIPTION AMOUNT AT CLOSING DIVIDED BY THE PER UNIT
PURCHASE PRICE, AND (II) 2,857.


(B)           AT CLOSING EACH SUBSCRIBER SHALL DELIVER OR CAUSE TO BE DELIVERED
TO THE COMPANY THE FOLLOWING:


(I)            THIS AGREEMENT DULY EXECUTED BY SUCH SUBSCRIBER;

2


--------------------------------------------------------------------------------



(II)           SUCH SUBSCRIBER’S SUBSCRIPTION AMOUNT BY (A) CHECK OR WIRE
TRANSFER TO THE COMPANY PURSUANT TO THE WIRING INSTRUCTIONS PROVIDED TO THE
SUBSCRIBERS BY THE COMPANY;


(III)          AN EXECUTED AND PROPERLY COMPLETED COPY OF THE APPROPRIATE
CONFIDENTIAL PURCHASER QUESTIONNAIRE; AND


(IV)          AN EXECUTED AND PROPERLY COMPLETED COPY OF THE FORM OF
REGISTRATION RIGHTS AGREEMENT.

(c)           All representations and warranties of the other party contained
herein shall remain true and correct as of the Closing.

(d)           As of Closing, there shall have been no Material Adverse Effect
(as defined below) with respect to the Company since the date hereof.

(e)           From the date hereof to Closing, trading in the Common Stock shall
not have been suspended by the SEC and, at any time prior to Closing, trading in
securities generally as reported by Bloomberg Financial Markets shall not have
been suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any trading market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities.


4.             SUBSCRIBER’S REPRESENTATIONS AND WARRANTIES.  EACH SUBSCRIBER
HEREBY REPRESENTS AND WARRANTS AS OF THE DATE HEREOF AND AS OF THE CLOSING, TO
AND AGREES WITH THE COMPANY AS TO SUCH SUBSCRIBER AND NO OTHER SUBSCRIBER THAT:


(A)           INFORMATION ON COMPANY.  THE SUBSCRIBER HAS EITHER OBTAINED OR HAS
ACCESS TO (THROUGH THE EDGAR WEBSITE OF THE SEC OR OTHERWISE) THE COMPANY’S FORM
10-KSB FOR THE YEAR-ENDED DECEMBER 31, 2006, TOGETHER WITH THE COMPANY’S FORM
SB-2 REGISTRATION STATEMENT DECLARED EFFECTIVE ON JANUARY 20, 2006, AND ALL
OTHER FORMS 10-KSB, 10-QSB, 8-K, AND ANY AMENDMENTS THERETO, INCLUDING ANY
EXHIBITS FILED WITH SUCH FORMS, AND ALL OTHER FILINGS PREVIOUSLY MADE WITH THE
SEC (HEREINAFTER REFERRED TO COLLECTIVELY AS THE “REPORTS”).  IN ADDITION, THE
SUBSCRIBER HAS RECEIVED IN WRITING FROM THE COMPANY SUCH OTHER INFORMATION
CONCERNING ITS OPERATIONS, FINANCIAL CONDITION AND OTHER MATTERS AS THE
SUBSCRIBER HAS REQUESTED IN WRITING (SUCH OTHER INFORMATION IS COLLECTIVELY, THE
“OTHER WRITTEN INFORMATION”), AND CONSIDERED ALL FACTORS THE SUBSCRIBER DEEMS
MATERIAL IN DECIDING ON THE ADVISABILITY OF INVESTING IN THE SECURITIES.


(B)           INFORMATION ON SUBSCRIBER.  THE SUBSCRIBER IS, AND WILL BE AT THE
TIME OF CONVERSION OF THE SHARES AND EXERCISE OF THE WARRANTS, AN “ACCREDITED
INVESTOR” AS DEFINED IN SECTION 2(15) OF THE 1933 ACT AND RULE 501 PROMULGATED
THEREUNDER. SUCH SUBSCRIBER IS NOT REQUIRED TO BE REGISTERED AS A BROKER-DEALER
UNDER SECTION 15 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “1934
ACT”), IS EXPERIENCED IN INVESTMENTS AND BUSINESS MATTERS, HAS MADE INVESTMENTS
OF A SPECULATIVE NATURE, UNDERSTANDS THAT AN INVESTMENT IN THE SECURITIES
INVOLVES A HIGH DEGREE OF RISK, HAS PURCHASED SECURITIES OF UNITED STATES
PUBLICLY-OWNED COMPANIES IN PRIVATE PLACEMENTS IN

3


--------------------------------------------------------------------------------



THE PAST AND, WITH ITS REPRESENTATIVES, HAS SUCH KNOWLEDGE AND EXPERIENCE IN
FINANCIAL, TAX AND OTHER BUSINESS MATTERS AS TO ENABLE THE SUBSCRIBER TO UTILIZE
THE INFORMATION MADE AVAILABLE BY THE COMPANY TO EVALUATE THE MERITS AND RISKS
OF AND TO MAKE AN INFORMED INVESTMENT DECISION WITH RESPECT TO THE PROPOSED
PURCHASE, WHICH REPRESENTS A SPECULATIVE INVESTMENT.  THE SUBSCRIBER HAS THE
AUTHORITY AND IS DULY AND LEGALLY QUALIFIED TO PURCHASE AND OWN THE SECURITIES. 
THE SUBSCRIBER IS ABLE TO BEAR THE RISK OF SUCH INVESTMENT FOR AN INDEFINITE
PERIOD AND TO AFFORD A COMPLETE LOSS THEREOF.  THE INFORMATION SET FORTH ON THE
SIGNATURE PAGE HERETO REGARDING THE SUBSCRIBER IS ACCURATE.  THE SALE OF THE
SECURITIES TO THE SUBSCRIBER AS CONTEMPLATED IN THIS SUBSCRIPTION AGREEMENT
COMPLIES WITH OR IS EXEMPT FROM THE APPLICABLE SECURITIES LEGISLATION OF THE
JURISDICTION OF THE RESIDENCE OF THE SUBSCRIBER.


(C)           PURCHASE OF SHARES AND WARRANTS.  AT CLOSING, THE SUBSCRIBER WILL
PURCHASE THE SHARES AND WARRANTS AS PRINCIPAL FOR ITS OWN ACCOUNT FOR INVESTMENT
ONLY AND NOT AS A NOMINEE OR AGENT AND NOT WITH A VIEW TOWARDS OR FOR RESALE IN
CONNECTION WITH THE DISTRIBUTION OF THE SECURITIES.


(D)           COMPLIANCE WITH SECURITIES ACT.  THE SUBSCRIBER UNDERSTANDS AND
AGREES THAT THE SECURITIES ARE “RESTRICTED SECURITIES” AND HAVE NOT BEEN
REGISTERED UNDER THE 1933 ACT OR ANY APPLICABLE STATE SECURITIES LAWS, BY REASON
OF THEIR ISSUANCE IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE
1933 ACT (BASED IN PART ON THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES OF
SUBSCRIBER CONTAINED HEREIN), AND THAT SUCH SECURITIES MUST BE HELD INDEFINITELY
UNLESS A SUBSEQUENT DISPOSITION IS REGISTERED UNDER THE 1933 ACT OR ANY
APPLICABLE STATE SECURITIES LAWS OR IS EXEMPT FROM SUCH REGISTRATION.


(E)           SHARES LEGEND.  THE SHARES AND THE WARRANTS SHALL BEAR THE
FOLLOWING OR SIMILAR LEGEND:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO ANDOVER MEDICAL, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.”


(F)            WARRANTS LEGEND.  THE WARRANTS SHALL BEAR THE FOLLOWING OR
SIMILAR LEGEND:

“THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. 
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS

4


--------------------------------------------------------------------------------


WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT
OR ANY APPLICABLE STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO ANDOVER MEDICAL, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”


(G)           COMMUNICATION OF OFFER.  THE OFFER TO SELL THE SECURITIES WAS
DIRECTLY COMMUNICATED TO THE SUBSCRIBER BY THE COMPANY.  AT NO TIME WAS THE
SUBSCRIBER PRESENTED WITH OR SOLICITED BY ANY LEAFLET, NEWSPAPER OR MAGAZINE
ARTICLE, RADIO OR TELEVISION ADVERTISEMENT, OR ANY OTHER FORM OF GENERAL
ADVERTISING, OR SOLICITED OR INVITED TO ATTEND A PROMOTIONAL MEETING OTHERWISE
THAN IN CONNECTION AND CONCURRENTLY WITH SUCH COMMUNICATED OFFER.


(H)           ORGANIZATION; AUTHORITY.  SUCH SUBSCRIBER IS AN ENTITY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION WITH FULL RIGHT, CORPORATE OR PARTNERSHIP POWER
AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
THE SERIES B OFFERING AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS THEREUNDER.


(I)            AUTHORITY; ENFORCEABILITY.  THIS AGREEMENT AND OTHER AGREEMENTS
DELIVERED TOGETHER WITH THIS AGREEMENT OR IN CONNECTION HEREWITH HAVE BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY THE SUBSCRIBER AND ARE VALID AND BINDING
AGREEMENTS ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO BANKRUPTCY,
INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF
GENERAL APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY AND
TO GENERAL PRINCIPLES OF EQUITY; AND SUBSCRIBER HAS FULL CORPORATE POWER AND
AUTHORITY NECESSARY TO ENTER INTO THIS AGREEMENT AND SUCH OTHER AGREEMENTS AND
TO PERFORM ITS OBLIGATIONS HEREUNDER AND UNDER ALL OTHER AGREEMENTS ENTERED INTO
BY THE SUBSCRIBER RELATING HERETO.


(J)            CORRECTNESS OF REPRESENTATIONS.  EACH SUBSCRIBER REPRESENTS THAT
THE FOREGOING REPRESENTATIONS AND WARRANTIES ARE TRUE AND CORRECT AS OF THE DATE
HEREOF AND, UNLESS A SUBSCRIBER OTHERWISE NOTIFIES THE COMPANY PRIOR TO THE
CLOSING, SHALL BE TRUE AND CORRECT AS OF CLOSING.  THE FOREGOING REPRESENTATIONS
AND WARRANTIES SHALL SURVIVE THE CLOSING DATE FOR A PERIOD OF THREE YEARS.


(K)           NO TAX OR LEGAL ADVICE.  SUCH SUBSCRIBER UNDERSTANDS THAT NOTHING
IN THIS AGREEMENT, ANY OTHER AGREEMENT OR ANY OTHER MATERIALS PRESENTED TO SUCH
SUBSCRIBER IN CONNECTION WITH THE PURCHASE AND SALE OF THE UNITS CONSTITUTES
LEGAL, TAX OR INVESTMENT ADVICE AND SUCH INFORMATION MAY NOT BE USED, FOR THE
PURPOSE OF (I) AVOIDING TAX-RELATED PENALTIES UNDER THE INTERNAL REVENUE CODE OR
(II) PROMOTING, MARKETING OR RECOMMENDING TO ANOTHER PARTY ANY TAX-RELATED
MATTERS ADDRESSED HEREIN.  SUCH SUBSCRIBER HAS CONSULTED SUCH LEGAL, TAX AND
INVESTMENT ADVISORS AS IT, IN ITS SOLE DISCRETION, HAS DEEMED NECESSARY OR
APPROPRIATE IN CONNECTION WITH ITS PURCHASE OF UNITS.

5


--------------------------------------------------------------------------------



CIRCULAR 230 DISCLOSURE: PURSUANT TO RECENTLY-ENACTED U.S. TREASURY DEPARTMENT
REGULATIONS, PROSPECTIVE INVESTORS ARE ADVISED THAT, UNLESS OTHERWISE EXPRESSLY
INDICATED, ANY FEDERAL TAX ADVICE CONTAINED IN THIS AGREEMENT IS NOT INTENDED OR
WRITTEN TO BE USED, AND MAY NOT BE USED, FOR THE PURPOSE OF (I) AVOIDING
TAX-RELATED PENALTIES UNDER THE INTERNAL REVENUE CODE OR (II) PROMOTING,
MARKETING OR RECOMMENDING TO ANOTHER PARTY ANY TAX-RELATED MATTERS ADDRESSED
HEREIN.


5.             COMPANY REPRESENTATIONS AND WARRANTIES.  THE COMPANY REPRESENTS
AND WARRANTS TO AND AGREES WITH EACH SUBSCRIBER THAT:


(A)           DUE INCORPORATION.  THE COMPANY IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE
AND HAS THE REQUISITE CORPORATE POWER TO OWN THEIR PROPERTIES AND TO CARRY ON
ITS BUSINESS AS NOW BEING CONDUCTED.  THE COMPANY IS DULY QUALIFIED AS A FOREIGN
CORPORATION TO DO BUSINESS AND IS IN GOOD STANDING IN EACH JURISDICTION WHERE
THE NATURE OF THE BUSINESS CONDUCTED OR PROPERTY OWNED BY IT MAKES SUCH
QUALIFICATION NECESSARY, WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD
STANDING, AS THE CASE MAY BE, WOULD NOT HAVE OR REASONABLY BE EXPECTED TO RESULT
IN (I) A MATERIAL ADVERSE EFFECT ON THE LEGALITY, VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY OTHER DOCUMENT IN CONNECTION WITH THE SERIES B OFFERING,
(II) A MATERIAL ADVERSE EFFECT ON THE RESULTS OF OPERATIONS, ASSETS, BUSINESS OR
FINANCIAL CONDITION OF THE COMPANY, OR (III) A MATERIAL ADVERSE EFFECT ON THE
COMPANY’S ABILITY TO PERFORM IN ANY MATERIAL RESPECT ON A TIMELY BASIS ITS
OBLIGATIONS UNDER THIS AGREEMENT (ANY OF (I), (II) OR (III), A “MATERIAL ADVERSE
EFFECT”).


(B)           OUTSTANDING STOCK.  ALL ISSUED AND OUTSTANDING SHARES OF CAPITAL
STOCK OF THE COMPANY HAS BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND ARE FULLY
PAID AND NON-ASSESSABLE.


(C)           AUTHORITY; ENFORCEABILITY.  THIS AGREEMENT AND THE WARRANTS HAVE
BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY AND ARE VALID AND
BINDING AGREEMENTS ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO
BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND
SIMILAR LAWS OF GENERAL APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS
GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY; AND THE COMPANY HAS FULL
CORPORATE POWER AND AUTHORITY NECESSARY TO ENTER INTO THIS AGREEMENT, THE
WARRANTS, THE ESCROW AGREEMENT, A COPY OF WHICH IS ATTACHED HERETO AS EXHIBIT D,
AND SUCH OTHER AGREEMENTS AND TO PERFORM ITS OBLIGATIONS HEREUNDER AND UNDER ALL
OTHER AGREEMENTS ENTERED INTO BY THE COMPANY RELATING HERETO.


(D)           CONSENTS.  NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF ANY
COURT, GOVERNMENTAL AGENCY OR BODY OR ARBITRATOR HAVING JURISDICTION OVER THE
COMPANY, OR ANY OF ITS AFFILIATES, THE NASD, INC., NASDAQ, THE OTC BULLETIN
BOARD NOR THE COMPANY’S STOCKHOLDERS IS REQUIRED FOR EXECUTION OF THIS AGREEMENT
AND ALL OTHER AGREEMENTS ENTERED INTO BY THE COMPANY RELATING THERETO,
INCLUDING, WITHOUT LIMITATION, THE ISSUANCE AND SALE OF THE SECURITIES, AND THE
PERFORMANCE OF THE COMPANY’S OBLIGATIONS HEREUNDER AND UNDER ALL SUCH OTHER
AGREEMENTS.

6


--------------------------------------------------------------------------------



(E)           NO VIOLATION OR CONFLICT.  ASSUMING THE REPRESENTATIONS AND
WARRANTIES OF THE SUBSCRIBERS IN SECTION 4 ARE TRUE AND CORRECT, NEITHER THE
EXECUTION AND DELIVERY OF THIS AGREEMENT NOR THE ISSUANCE AND SALE OF THE
SECURITIES NOR THE PERFORMANCE OF THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT
AND ALL OTHER AGREEMENTS ENTERED INTO BY THE COMPANY RELATING THERETO BY THE
COMPANY WILL:


(I)            VIOLATE, CONFLICT WITH, RESULT IN A MATERIAL BREACH OF, OR
CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH THE GIVING OF NOTICE OR THE LAPSE
OF TIME OR BOTH WOULD BE REASONABLY LIKELY TO CONSTITUTE A DEFAULT) OR GIVES TO
OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION UNDER
(A) THE CERTIFICATE OF INCORPORATION, CHARTER OR BYLAWS OF THE COMPANY, (B) ANY
DECREE, JUDGMENT, ORDER, LAW, TREATY, RULE, REGULATION OR DETERMINATION
APPLICABLE TO THE COMPANY OF ANY COURT, GOVERNMENTAL AGENCY OR BODY, OR
ARBITRATOR HAVING JURISDICTION OVER THE COMPANY OR ANY OF ITS AFFILIATES
(INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS) OR OVER THE
PROPERTIES OR ASSETS OF THE COMPANY OR ANY OF ITS AFFILIATES, (C) THE TERMS OF
ANY BOND, DEBENTURE, NOTE OR ANY OTHER EVIDENCE OF INDEBTEDNESS, OR ANY
AGREEMENT, STOCK OPTION OR OTHER SIMILAR PLAN, INDENTURE, LEASE, MORTGAGE, DEED
OF TRUST OR OTHER INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS AFFILIATES IS A
PARTY, BY WHICH THE COMPANY OR ANY OF ITS AFFILIATES IS BOUND OR AFFECTED, OR TO
WHICH ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY OR ANY OF ITS AFFILIATES IS
SUBJECT, OR (D) THE TERMS OF ANY “LOCK-UP” OR SIMILAR PROVISION OF ANY
UNDERWRITING OR SIMILAR AGREEMENT TO WHICH THE COMPANY, OR ANY OF ITS AFFILIATES
IS A PARTY EXCEPT THE VIOLATION, CONFLICT, BREACH, OR DEFAULT OF WHICH WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY; OR


(II)           RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE OR
ENCUMBRANCE UPON THE SECURITIES OR ANY OF THE ASSETS OF THE COMPANY OR ANY OF
ITS AFFILIATES.


(F)            THE SECURITIES.  THE SECURITIES UPON ISSUANCE:


(I)            ARE, OR WILL BE, FREE AND CLEAR OF ANY SECURITY INTERESTS, LIENS,
CLAIMS OR OTHER ENCUMBRANCES, SUBJECT TO RESTRICTIONS UPON TRANSFER UNDER THE
1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS;


(II)           HAVE BEEN, OR WILL BE, DULY AND VALIDLY AUTHORIZED AND ON THE
DATE OF ISSUANCE WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE
(AND IF REGISTERED PURSUANT TO THE 1933 ACT, AND RESOLD PURSUANT TO AN EFFECTIVE
SERIES B REGISTRATION STATEMENT WILL BE FREE TRADING AND UNRESTRICTED, PROVIDED
THAT EACH SUBSCRIBER COMPLIES WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE
1933 ACT AND ANY STATE SECURITIES LAWS);


(III)          WILL NOT HAVE BEEN ISSUED OR SOLD IN VIOLATION OF ANY PREEMPTIVE
OR OTHER SIMILAR RIGHTS OF THE HOLDERS OF ANY SECURITIES OF THE COMPANY; AND


(IV)          WILL NOT SUBJECT THE HOLDERS THEREOF TO PERSONAL LIABILITY BY
REASON OF BEING SUCH HOLDERS.

7


--------------------------------------------------------------------------------



(G)           LITIGATION.  THERE IS NO PENDING OR, TO THE BEST KNOWLEDGE OF THE
COMPANY, THREATENED ACTION, SUIT, PROCEEDING INQUIRY, NOTICE OF VIOLATION, OR
INVESTIGATION BEFORE ANY COURT, GOVERNMENTAL OR ADMINISTRATIVE AGENCY OR
REGULATORY BODY (FEDERAL, STATE, COUNTY, LOCAL OR FOREIGN), OR ARBITRATOR HAVING
JURISDICTION OVER THE COMPANY, OR ANY OF ITS AFFILIATES THAT WOULD CHALLENGE THE
LEGALITY, VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT AND/OR THE SERIES B
OFFERING, OR OTHERWISE AFFECT THE EXECUTION BY THE COMPANY OR THE PERFORMANCE BY
THE COMPANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT, AND ALL OTHER AGREEMENTS
ENTERED INTO BY THE COMPANY RELATING HERETO.  EXCEPT AS DISCLOSED IN THE REPORTS
OR OTHER WRITTEN INFORMATION, THERE IS NO PENDING OR, TO THE BEST KNOWLEDGE OF
THE COMPANY, THREATENED ACTION, SUIT, PROCEEDING OR INVESTIGATION BEFORE ANY
COURT, GOVERNMENTAL AGENCY OR BODY, OR ARBITRATOR HAVING JURISDICTION OVER THE
COMPANY, OR ANY OF ITS AFFILIATES WHICH LITIGATION IF ADVERSELY DETERMINED COULD
HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY.


(H)           REPORTING COMPANY.  THE COMPANY IS SUBJECT TO REPORTING
OBLIGATIONS PURSUANT TO SECTION 15(D) OF THE 1934 ACT.  PURSUANT TO THE
PROVISIONS OF THE 1934 ACT, THE COMPANY HAS FILED ALL REPORTS AND OTHER
MATERIALS REQUIRED TO BE FILED THEREUNDER WITH THE SEC DURING THE PRECEDING
TWELVE MONTHS.


(I)            NO MARKET MANIPULATION.  THE COMPANY HAS NOT TAKEN, AND WILL NOT
TAKE, DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED TO, OR THAT MIGHT REASONABLY
BE EXPECTED TO, CAUSE OR RESULT IN STABILIZATION OR MANIPULATION OF THE PRICE OF
THE COMMON STOCK OF THE COMPANY TO FACILITATE THE SALE OR RESALE OF THE
SECURITIES OR AFFECT THE PRICE AT WHICH THE SECURITIES MAY BE ISSUED OR RESOLD.


(J)            INFORMATION CONCERNING COMPANY.  THE REPORTS CONTAIN ALL MATERIAL
INFORMATION RELATING TO THE COMPANY AND ITS OPERATIONS AND FINANCIAL CONDITION
FROM AUGUST 31, 2006 THROUGH THEIR RESPECTIVE DATES FOR WHICH INFORMATION IS
REQUIRED TO BE DISCLOSED THEREIN.  SINCE THE DATE OF THE FINANCIAL STATEMENTS
INCLUDED IN THE REPORTS, AND EXCEPT AS MODIFIED IN THE OTHER WRITTEN INFORMATION
OR IN THE SCHEDULES HERETO, THERE HAS BEEN NO MATERIAL ADVERSE EFFECT IN THE
COMPANY’S BUSINESS, FINANCIAL CONDITION OR AFFAIRS NOT DISCLOSED IN THE
REPORTS.  THE REPORTS DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES WHEN MADE.
 THE COMPANY HAS NOT INCURRED ANY LIABILITIES (CONTINGENT OR OTHERWISE) OTHER
THAN (A) TRADE PAYABLES AND ACCRUED EXPENSES INCURRED IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE AND (B) LIABILITIES NOT REQUIRED TO BE
REFLECTED IN THE COMPANY’S FINANCIAL STATEMENTS PURSUANT TO GAAP OR REQUIRED TO
BE DISCLOSED IN FILINGS MADE WITH THE SEC, (II) THE COMPANY HAS NOT ALTERED ITS
METHOD OF ACCOUNTING, (III) THE COMPANY HAS NOT DECLARED OR MADE ANY DIVIDEND OR
DISTRIBUTION OF CASH OR OTHER PROPERTY TO ITS STOCKHOLDERS OR PURCHASED,
REDEEMED OR MADE ANY AGREEMENTS TO PURCHASE OR REDEEM ANY SHARES OF ITS CAPITAL
STOCK AND (IV) THE COMPANY DOES NOT HAVE PENDING BEFORE THE SEC ANY REQUEST FOR
CONFIDENTIAL TREATMENT OF INFORMATION.


(K)           SEC ACTION; STOP TRANSFERS.  TO THE COMPANY’S BEST KNOWLEDGE THERE
HAS NOT BEEN, THERE IS NOT PENDING OR CONTEMPLATED, ANY INVESTIGATION BY THE SEC
INVOLVING THE COMPANY.  THE SEC HAS NOT ISSUED ANY STOP ORDER OR OTHER ORDER
SUSPENDING THE

8


--------------------------------------------------------------------------------



EFFECTIVENESS OF ANY REGISTRATION STATEMENT FILED BY THE COMPANY OR ANY
SUBSIDIARY UNDER THE 1933 ACT OR THE 1934 ACT.  THE SECURITIES, WHEN ISSUED,
WILL BE RESTRICTED SECURITIES.  THE COMPANY WILL NOT ISSUE ANY STOP TRANSFER
ORDER OR OTHER ORDER IMPEDING THE SALE, RESALE OR DELIVERY OF ANY OF THE
SECURITIES, EXCEPT AS MAY BE REQUIRED BY ANY APPLICABLE FEDERAL OR STATE
SECURITIES LAWS.  EXCEPT AS DESCRIBED IN THIS AGREEMENT, THE COMPANY WILL NOT
ISSUE ANY STOP TRANSFER OR OTHER ORDER IMPEDING THE SALE, RESALE OR DELIVERY OF
THE SECURITIES UNLESS CONTEMPORANEOUS NOTICE OF SUCH INSTRUCTION IS GIVEN TO THE
SUBSCRIBER.


(L)            DEFAULTS.  THE COMPANY IS NOT IN VIOLATION OF ITS CERTIFICATE OF
INCORPORATION OR BYLAWS.  THE COMPANY IS (I) NOT IN DEFAULT UNDER OR IN
VIOLATION OF ANY OTHER MATERIAL AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY
OR BY WHICH IT OR ANY OF ITS PROPERTIES ARE BOUND OR AFFECTED, WHICH DEFAULT OR
VIOLATION WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY, (II) NOT IN
DEFAULT WITH RESPECT TO ANY ORDER OF ANY COURT, ARBITRATOR OR GOVERNMENTAL BODY
OR SUBJECT TO OR PARTY TO ANY ORDER OF ANY COURT OR GOVERNMENTAL AUTHORITY
ARISING OUT OF ANY ACTION, SUIT OR PROCEEDING UNDER ANY STATUTE OR OTHER LAW
RESPECTING ANTITRUST, MONOPOLY, RESTRAINT OF TRADE, UNFAIR COMPETITION OR
SIMILAR MATTERS, OR (III) TO ITS KNOWLEDGE IN VIOLATION OF ANY STATUTE, RULE OR
REGULATION OF ANY GOVERNMENTAL AUTHORITY WHICH VIOLATION WOULD HAVE A MATERIAL
ADVERSE EFFECT ON THE COMPANY.


(M)          NO GENERAL SOLICITATION.  NEITHER THE COMPANY, NOR ANY OF ITS
AFFILIATES, NOR TO THE COMPANY’S KNOWLEDGE, ANY PERSON ACTING ON ITS OR THEIR
BEHALF, HAS SINCE AUGUST 31, 2006, DIRECTLY OR INDIRECTLY MADE ANY OFFERS OR
SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO BUY ANY SECURITY, EXCEPT AS
DESCRIBED IN THE COMPANY’S SELLING STOCKHOLDER REGISTRATION STATEMENT ON FORM
SB-2 (NO. 333-128526) DECLARED EFFECTIVE BY THE SEC ON JANUARY 20, 2006, THAT
WOULD CAUSE THE OFFER OF THE SECURITIES PURSUANT TO THIS AGREEMENT TO BE
INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF THE 1933 ACT OR
ANY APPLICABLE STOCKHOLDER APPROVAL PROVISIONS. THE COMPANY OR ANY OF ITS
AFFILIATES WILL NOT TAKE ANY ACTION OR STEPS THAT WOULD CAUSE THE OFFER OF THE
SECURITIES TO BE INTEGRATED WITH OTHER OFFERINGS IF SUCH INTEGRATION WOULD
ELIMINATE THE SERIES B OFFERING EXEMPTION.  THE COMPANY WILL NOT CONDUCT ANY
OFFERING OTHER THAN THE TRANSACTIONS CONTEMPLATED HEREBY THAT WILL BE INTEGRATED
WITH THE OFFER OR ISSUANCE OF THE SECURITIES, UNLESS OTHERWISE ADVISED BY NASDAQ
OR THE SEC.


(N)           LISTING.  THE COMPANY’S COMMON STOCK IS LISTED FOR TRADING ON THE
OVER-THE-COUNTER BULLETIN BOARD (“OTCBB”). EXCEPT FOR PRIOR NOTICES, WHICH AS OF
THE DATE HEREOF HAVE BEEN SATISFIED, AND AS PROVIDED FOR IN SECTION 9(B) BELOW,
THE COMPANY HAS NOT RECEIVED ANY ORAL OR WRITTEN NOTICE THAT ITS COMMON STOCK
WILL BE DELISTED FROM THE OTCBB NOR THAT ITS COMMON STOCK DOES NOT MEET ALL
REQUIREMENTS FOR THE CONTINUATION OF SUCH QUOTATION AND THE COMPANY SATISFIES
THE REQUIREMENTS FOR THE CONTINUED LISTING OF ITS COMMON STOCK ON THE OTCBB.


(O)           NO UNDISCLOSED LIABILITIES.  THE COMPANY HAS NO LIABILITIES OR
OBLIGATIONS WHICH ARE MATERIAL, INDIVIDUALLY OR IN THE AGGREGATE, WHICH ARE NOT
DISCLOSED IN THE REPORTS AND/OR OTHER WRITTEN INFORMATION, OTHER THAN THOSE
INCURRED IN THE ORDINARY COURSE OF THE COMPANY’S BUSINESSES SINCE THE AUGUST 31,
2006 CHANGE IN CONTROL OF THE COMPANY AND WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD REASONABLY BE EXPECTED TO

9


--------------------------------------------------------------------------------



HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY’S FINANCIAL CONDITION, OTHER THAN
AS SET FORTH IN SCHEDULE 5(O), OR AS DESCRIBED IN THE REPORTS.


(P)           NO UNDISCLOSED EVENTS OR CIRCUMSTANCES.  THERE HAS BEEN NO EVENT
OR CIRCUMSTANCE THAT HAS OCCURRED OR EXISTS WITH RESPECT TO THE COMPANY OR ITS
BUSINESSES, PROPERTIES, OPERATIONS OR FINANCIAL CONDITION, THAT, UNDER
APPLICABLE LAW, RULE OR REGULATION, REQUIRES PUBLIC DISCLOSURE OR ANNOUNCEMENT
PRIOR TO THE DATE HEREOF BY THE COMPANY BUT WHICH HAS NOT BEEN SO PUBLICLY
ANNOUNCED OR DISCLOSED IN THE REPORTS.


(Q)           CAPITALIZATION.  THE AUTHORIZED AND OUTSTANDING CAPITAL STOCK OF
THE COMPANY AS OF THE DATE OF THIS AGREEMENT AND EACH CLOSING ARE SET FORTH ON
SCHEDULE 5(Q).  NO PERSON HAS ANY RIGHT OF FIRST REFUSAL, PREEMPTIVE RIGHT,
RIGHT OF PARTICIPATION, OR ANY SIMILAR RIGHT TO PARTICIPATE IN THE TRANSACTIONS
CONTEMPLATED BY THIS SERIES B OFFERING EXCEPT AS SET FORTH ON SCHEDULE 5(Q), OR
AS DESCRIBED IN THE REPORTS.  EXCEPT AS SET FORTH ON SCHEDULE 5(Q) CONCERNING
PROPOSED ACQUISITIONS AND AS DESCRIBED IN THE REPORTS AND/OR AS A RESULT OF THE
PURCHASE AND SALE OF THE SECURITIES AND EXCEPT FOR EMPLOYEE STOCK OPTIONS UNDER
THE COMPANY’S STOCK OPTION PLANS AND EXCEPT FOR EMPLOYEE RIGHTS UNDER THE
COMPANY’S EMPLOYEE STOCK PURCHASE PLAN, THERE ARE NO OUTSTANDING OPTIONS,
WARRANTS, SCRIPT RIGHTS TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER
WHATSOEVER RELATING TO, OR SECURITIES, RIGHTS OR OBLIGATIONS CONVERTIBLE INTO OR
EXCHANGEABLE FOR, OR GIVING ANY PERSON ANY RIGHT TO SUBSCRIBE FOR OR ACQUIRE,
ANY SHARES OF COMMON STOCK, OR CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR
ARRANGEMENTS BY WHICH THE COMPANY OR ANY SUBSIDIARY IS OR MAY BECOME BOUND TO
ISSUE ADDITIONAL SHARES OF COMMON STOCK, OR SECURITIES OR RIGHTS CONVERTIBLE OR
EXCHANGEABLE INTO SHARES OF COMMON STOCK.  EXCEPT AS REQUIRED BY AGREEMENTS
FILED AS EXHIBITS TO THE REPORTS, THE ISSUE AND SALE OF THE UNITS WILL NOT
OBLIGATE THE COMPANY TO ISSUE SHARES OF SERIES B PREFERRED STOCK OR OTHER
SECURITIES TO ANY PERSON (OTHER THAN THE SUBSCRIBERS) AND WILL NOT RESULT IN A
RIGHT OF ANY HOLDER OF COMPANY SECURITIES TO ADJUST THE EXERCISE, CONVERSION,
EXCHANGE OR RESET PRICE UNDER SUCH SECURITIES.


(R)            CORRECTNESS OF REPRESENTATIONS.  THE COMPANY REPRESENTS THAT THE
FOREGOING REPRESENTATIONS AND WARRANTIES ARE TRUE AND CORRECT AS OF THE DATE
HEREOF IN ALL MATERIAL RESPECTS THE FOREGOING REPRESENTATIONS AND WARRANTIES
SHALL SURVIVE UNTIL THE EARLIER OF:  ONE YEAR AFTER THE CLOSING DATE, OR THE
SUBSCRIBERS OWN LESS THAN AN AGGREGATE OF 25% SHARES OF SERIES B PREFERRED
STOCK.


(S)           TITLE TO ASSETS.  EXCEPT AS DISCLOSED IN THE REPORTS, THE COMPANY
HAS GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL PROPERTY OWNED BY IT
THAT IS MATERIAL TO THE BUSINESS OF THE COMPANY, AND GOOD AND MARKETABLE TITLE
IN ALL PERSONAL PROPERTY OWNED BY THEM THAT IS MATERIAL TO THE BUSINESS OF THE
COMPANY, IN EACH CASE FREE AND CLEAR OF ALL LIENS, CHARGES, SECURITY INTERESTS,
ENCUMBRANCES, RIGHTS OF FIRST REFUSAL OR OTHER RESTRICTIONS (COLLECTIVELY
“LIENS”) EXCEPT FOR LIENS AS DO NOT MATERIALLY AFFECT THE VALUE OF SUCH PROPERTY
AND DO NOT MATERIALLY INTERFERE WITH THE USE MADE AND PROPOSED TO BE MADE OF
SUCH PROPERTY BY THE COMPANY AND LIENS FOR THE PAYMENT OF FEDERAL, STATE OR
OTHER TAXES, THE PAYMENT OF WHICH IS NEITHER DELINQUENT NOR SUBJECT TO
PENALTIES.  ANY REAL PROPERTY AND FACILITIES HELD UNDER LEASE BY THE COMPANY ARE
HELD BY THEM UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES WITH WHICH THE
COMPANY IS IN MATERIAL COMPLIANCE.

10


--------------------------------------------------------------------------------



(T)            DISCLOSURE.  THE COMPANY CONFIRMS THAT, NEITHER THE COMPANY NOR
ANY OTHER PERSON ACTING ON ITS BEHALF HAS PROVIDED ANY OF THE SUBSCRIBERS OR
THEIR AGENTS OR COUNSEL WITH ANY INFORMATION THAT CONSTITUTES OR MIGHT
CONSTITUTE MATERIAL, NON-PUBLIC INFORMATION.   THE COMPANY UNDERSTANDS AND
CONFIRMS THAT THE SUBSCRIBERS WILL RELY ON THE FOREGOING REPRESENTATIONS AND
COVENANTS IN EFFECTING TRANSACTIONS IN SECURITIES OF THE COMPANY. ALL DISCLOSURE
PROVIDED TO THE SUBSCRIBERS REGARDING THE COMPANY, ITS BUSINESS AND THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE DISCLOSURE SCHEDULES TO THIS
AGREEMENT (THE “DISCLOSURE SCHEDULES”), FURNISHED BY OR ON BEHALF OF THE COMPANY
ARE TRUE AND CORRECT AND DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.


(U)           INTERNAL ACCOUNTING CONTROLS.  THE COMPANY AND ITS SUBSIDIARIES
MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE
REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH
MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED
AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH
GAAP AND TO MAINTAIN ASSET ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED
ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, AND (IV)
THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES. THE COMPANY HAS ESTABLISHED DISCLOSURE CONTROLS AND PROCEDURES (AS
DEFINED IN THE 1934 ACT RULES 13A-14 AND 15D-14) FOR THE COMPANY AND DESIGNED
SUCH DISCLOSURE CONTROLS AND PROCEDURES TO ENSURE THAT MATERIAL INFORMATION
RELATING TO THE COMPANY (BUT NOT ANY PROPOSED ACQUISITION), AND EACH SUBSIDIARY,
IS MADE KNOWN TO THE CERTIFYING OFFICERS BY OTHERS WITHIN THOSE ENTITIES,
PARTICULARLY DURING THE PERIOD IN WHICH THE COMPANY’S FORM 10-KSB OR 10-QSB, AS
THE CASE MAY BE, IS BEING PREPARED.


(V)           REGISTRATION RIGHTS.  EXCEPT AS SET FORTH IN THE REPORTS OR ON
SCHEDULE 5(V), NO PERSON HAS ANY RIGHT TO CAUSE THE COMPANY TO EFFECT THE
REGISTRATION UNDER THE 1933 ACT OF ANY SECURITIES OF THE COMPANY.


6.             REGULATION D OFFERING.  THIS SERIES B OFFERING IS BEING MADE
PURSUANT TO THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF THE 1933 ACT
AFFORDED BY SECTION 4(2) OR SECTION 4(6) OF THE 1933 ACT AND/OR RULE 506 OF
REGULATION D PROMULGATED THEREUNDER.  ON THE CLOSING DATE, THE COMPANY WILL
PROVIDE AN OPINION REASONABLY ACCEPTABLE TO SUBSCRIBER FROM THE COMPANY’S LEGAL
COUNSEL OPINING ON THE AVAILABILITY OF AN EXEMPTION FROM REGISTRATION UNDER THE
1933 ACT AS IT RELATES TO THE OFFER AND ISSUANCE OF THE SECURITIES, EXCLUSIVE OF
THE ISSUE OF INTEGRATION WITH PRIOR OFFERINGS OF THE COMPANY.  THE COMPANY WILL
PROVIDE, AT THE COMPANY’S EXPENSE, SUCH OTHER LEGAL OPINIONS IN THE FUTURE AS
ARE REASONABLY NECESSARY FOR THE CONVERSION OF THE SERIES B PREFERRED STOCK,
EXERCISE OF THE WARRANTS, AND RESALE OF THE SHARES OF COMMON STOCK UNDERLYING
SUCH SECURITIES.


7.             REISSUANCE OF SECURITIES.  THE COMPANY AGREES TO REISSUE
CERTIFICATES REPRESENTING THE SHARES AND THE WARRANT SHARES WITHOUT THE LEGENDS
SET FORTH IN SECTIONS 4(E) AND 4(F) ABOVE AT SUCH TIME AS (A) THE HOLDER THEREOF
IS PERMITTED TO AND DISPOSES OF THE SECURITIES PURSUANT TO RULE 144(D) AND/OR
RULE 144(K) UNDER THE 1933 ACT IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY
TO THE COMPANY, OR (B) UPON RESALE SUBJECT TO AN EFFECTIVE

11


--------------------------------------------------------------------------------



REGISTRATION STATEMENT AFTER THE SHARES OF COMMON STOCK UNDERLYING THE SERIES B
PREFERRED STOCK AND THE WARRANTS ARE REGISTERED UNDER THE 1933 ACT.  THE COMPANY
AGREES TO COOPERATE WITH EACH SUBSCRIBER IN CONNECTION WITH ALL RESALES PURSUANT
TO RULE 144(D) AND RULE 144(K) AND PROVIDE LEGAL OPINIONS AT THE COMPANY’S
EXPENSE NECESSARY TO ALLOW SUCH RESALES PROVIDED THE COMPANY AND ITS COUNSEL
RECEIVE REASONABLY REQUESTED WRITTEN REPRESENTATIONS FROM EACH SUBSCRIBER AND
SELLING BROKER, IF ANY.  PROVIDED EACH SUBSCRIBER PROVIDES REQUIRED
CERTIFICATIONS AND REPRESENTATION LETTERS, IF ANY, IF THE COMPANY FAILS TO
REMOVE ANY LEGEND AS REQUIRED BY THIS SECTION 7 (A “LEGEND REMOVAL FAILURE”),
THEN BEGINNING ON THE TENTH (10TH) DAY FOLLOWING THE DATE THAT EACH SUBSCRIBER
HAS REQUESTED THE REMOVAL OF THE LEGEND AND DELIVERED ALL ITEMS REASONABLY
REQUIRED BY THE COMPANY TO BE DELIVERED BY EACH SUBSCRIBER, THAT THE COMPANY
CONTINUES TO FAIL TO REMOVE SUCH LEGEND, THE COMPANY SHALL PAY TO EACH
SUBSCRIBER OR ASSIGNEE HOLDING SHARES OF COMMON STOCK UNDERLYING THE SHARES AND
WARRANTS, SUBJECT TO A LEGEND REMOVAL FAILURE, AS LIQUIDATED DAMAGES AND NOT A
PENALTY AN AMOUNT EQUAL TO TEN PERCENT (10%) OF THE PURCHASE PRICE OF THE SHARES
AND SHARES OF COMMON STOCK UNDERLYING THE SHARES SUBJECT TO A LEGEND REMOVAL
FAILURE FOR EACH 15-DAY PERIOD OR PART THEREOF THAT SUCH FAILURE CONTINUES.  IF
DURING ANY TWELVE (12) MONTH PERIOD, THE COMPANY FAILS TO REMOVE ANY LEGEND AS
REQUIRED BY THIS SECTION 7 FOR AN AGGREGATE OF THIRTY (30) DAYS, EACH SUBSCRIBER
OR ASSIGNEE HOLDING SECURITIES SUBJECT TO A LEGEND REMOVAL FAILURE MAY, AT ITS
OPTION, REQUIRE THE COMPANY TO PURCHASE ALL OR ANY PORTION OF THE SHARES OR
SHARES OF COMMON STOCK UNDERLYING THE SHARES AND WARRANTS SUBJECT TO A LEGEND
REMOVAL FAILURE HELD BY EACH SUBSCRIBER OR ASSIGNEE AT A PRICE PER SHARE EQUAL
TO 110% OF THE PURCHASE PRICE OF SUCH SHARES.


8.             NASD MEMBER FIRM COMPENSATION.  THE COMPANY ON THE ONE HAND, AND
EACH SUBSCRIBER ON THE OTHER HAND, AGREE TO INDEMNIFY THE OTHER AGAINST AND HOLD
THE OTHER HARMLESS FROM ANY AND ALL LIABILITIES TO ANY PERSONS CLAIMING
BROKERAGE COMMISSIONS ON ACCOUNT OF SERVICES PURPORTED TO HAVE BEEN RENDERED ON
BEHALF OF THE INDEMNIFYING PARTY IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND ARISING OUT OF SUCH PARTY’S ACTIONS.


9.             COVENANTS OF THE COMPANY.  THE COMPANY COVENANTS AND AGREES WITH
THE SUBSCRIBERS THAT FROM THE CLOSING DATE UNTIL THE EARLIER OF (I) THE
SUBSCRIBERS OWN LESS THAN 20% OF THE AGGREGATE SERIES B PREFERRED STOCK, OR (II)
TWO YEARS FROM THE CLOSING AS FOLLOWS:


(A)           STOP ORDERS.  THE COMPANY WILL ADVISE THE SUBSCRIBERS, PROMPTLY
AFTER IT RECEIVES NOTICE OF ISSUANCE BY THE SEC, ANY STATE SECURITIES COMMISSION
OR ANY OTHER REGULATORY AUTHORITY OF ANY STOP ORDER OR OF ANY ORDER PREVENTING
OR SUSPENDING ANY OFFERING OF ANY SECURITIES OF THE COMPANY, OR OF THE
SUSPENSION OF THE QUALIFICATION OF THE COMMON STOCK OF THE COMPANY FOR OFFERING
OR SALE IN ANY JURISDICTION, OR THE INITIATION OF ANY PROCEEDING FOR ANY SUCH
PURPOSE.


(B)           LISTING.  IF APPLICABLE, THE COMPANY SHALL USE ITS REASONABLE BEST
EFFORTS TO PROMPTLY SECURE THE LISTING OF THE SHARES OF COMMON STOCK TO BE
PURCHASED HEREUNDER AND THE WARRANT SHARES UPON EACH NATIONAL SECURITIES
EXCHANGE, OR AUTOMATED QUOTATION SYSTEM, IF ANY, UPON WHICH SHARES OF COMMON
STOCK ARE THEN LISTED (SUBJECT TO OFFICIAL

12


--------------------------------------------------------------------------------



NOTICE OF ISSUANCE) AND SHALL USE ITS REASONABLE BEST EFFORTS TO MAINTAIN SUCH
LISTING SO LONG AS ANY SECURITIES ARE OUTSTANDING.  THE COMPANY SHALL USE ITS
REASONABLE BEST EFFORTS TO MAINTAIN THE LISTING OF ITS COMMON STOCK ON THE
AMERICAN STOCK EXCHANGE, NASDAQ CAPITAL MARKET, NASDAQ GLOBAL MARKET, OTC
BULLETIN BOARD, OR NEW YORK STOCK EXCHANGE (WHICHEVER OF THE FOREGOING IS AT THE
TIME THE PRINCIPAL TRADING EXCHANGE OR MARKET FOR THE COMMON STOCK (THE
“PRINCIPAL MARKET”)), AND WILL COMPLY IN ALL MATERIAL RESPECTS WITH THE
COMPANY’S REPORTING, FILING AND OTHER OBLIGATIONS UNDER THE BYLAWS OR RULES OF
THE PRINCIPAL MARKET, AS APPLICABLE.  THE COMPANY WILL PROVIDE THE SUBSCRIBERS
COPIES OF ALL NOTICES IT RECEIVES NOTIFYING THE COMPANY OF THE THREATENED AND
ACTUAL DELISTING OF THE COMMON STOCK FROM ANY PRINCIPAL MARKET.


(C)           MARKET REGULATIONS.  IF REQUIRED, THE COMPANY SHALL NOTIFY THE
SEC, THE PRINCIPAL MARKET AND APPLICABLE STATE AUTHORITIES, IN ACCORDANCE WITH
THEIR REQUIREMENTS, IF ANY, OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AND SHALL TAKE ALL OTHER NECESSARY ACTION AND PROCEEDINGS AS MAY BE REQUIRED AND
PERMITTED BY APPLICABLE LAW, RULE AND REGULATION, FOR THE LEGAL AND VALID
ISSUANCE OF THE SECURITIES TO THE SUBSCRIBERS AND PROMPTLY PROVIDE COPIES
THEREOF TO SUBSCRIBER.


(D)           REPORTING REQUIREMENTS.  THE COMPANY WILL (I) CAUSE ITS COMMON
STOCK TO BECOME REGISTERED UNDER SECTION 12(B) OR 12(G) OF THE 1934 ACT
FOLLOWING THE COMPLETION OF THE SERIES B OFFERING, (II) COMPLY IN ALL RESPECTS
WITH ITS REPORTING AND FILING OBLIGATIONS UNDER THE 1934 ACT, (III) COMPLY WITH
ALL REPORTING REQUIREMENTS THAT ARE APPLICABLE TO AN ISSUER WITH A CLASS OF
SHARES REGISTERED PURSUANT TO SECTION 15(D) OF THE 1934 ACT, AS APPLICABLE, AND
(IV) COMPLY WITH ALL REQUIREMENTS RELATED TO ANY REGISTRATION STATEMENT FILED
PURSUANT TO THIS AGREEMENT.  THE COMPANY WILL USE ITS BEST EFFORTS NOT TO TAKE
ANY ACTION OR FILE ANY DOCUMENT (WHETHER OR NOT PERMITTED BY THE 1933 ACT OR THE
1934 ACT OR THE RULES THEREUNDER) TO TERMINATE OR SUSPEND SUCH REGISTRATION OR
TO TERMINATE OR SUSPEND ITS REPORTING AND FILING OBLIGATIONS UNDER SAID ACTS. 
UNTIL THE EARLIER OF THE RESALE OF THE SHARES, AND SHARES OF COMMON STOCK
UNDERLYING THE SHARES AND THE WARRANTS BY EACH SUBSCRIBER OR AT LEAST TWO (2)
YEARS AFTER THE SHARES HAVE BEEN CONVERTED AND THE WARRANTS HAVE BEEN EXERCISED,
THE COMPANY WILL USE REASONABLE EFFORTS TO CONTINUE THE LISTING OR QUOTATION OF
THE COMMON STOCK ON THE PRINCIPAL MARKET AND WILL COMPLY IN ALL RESPECTS WITH
THE COMPANY’S REPORTING, FILING AND OTHER OBLIGATIONS UNDER THE BYLAWS OR RULES
OF THE PRINCIPAL MARKET.


(E)           USE OF PROCEEDS.  THE PURCHASE PRICE WILL BE USED BY THE COMPANY
FOR WORKING CAPITAL AND ACQUISITIONS AND MAY NOT AND WILL NOT BE USED FOR
ACCRUED AND UNPAID OFFICER AND DIRECTOR SALARIES, PAYMENT OF FINANCING RELATED
DEBT, REDEMPTION OF REDEEMABLE NOTES OR EQUITY INSTRUMENTS OF THE COMPANY.


(F)            RESERVATION OF COMMON STOCK.  THE COMPANY UNDERTAKES TO RESERVE
FROM ITS AUTHORIZED BUT UNISSUED COMMON STOCK, AT ALL TIMES THAT SHARES AND
WARRANTS REMAIN OUTSTANDING, A NUMBER OF SHARES OF COMMON STOCK EQUAL TO THE
AMOUNT OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE SHARES AND EXERCISE OF
THE WARRANTS.


(G)           TAXES.  THE COMPANY WILL PROMPTLY PAY AND DISCHARGE, OR CAUSE TO
BE PAID AND DISCHARGED, WHEN DUE AND PAYABLE, ALL LAWFUL TAXES, ASSESSMENTS AND

13


--------------------------------------------------------------------------------



GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON THE INCOME, PROFITS, PROPERTY OR
BUSINESS OF THE COMPANY; PROVIDED, HOWEVER, THAT ANY SUCH TAX, ASSESSMENT,
CHARGE OR LEVY NEED NOT BE PAID IF THE VALIDITY THEREOF SHALL CURRENTLY BE
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND IF THE COMPANY SHALL HAVE
SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT THERETO, AND PROVIDED,
FURTHER, THAT THE COMPANY WILL PAY ALL SUCH TAXES, ASSESSMENTS, CHARGES OR
LEVIES FORTHWITH UPON THE COMMENCEMENT OF PROCEEDINGS TO FORECLOSE ANY LIEN
WHICH MAY HAVE ATTACHED AS SECURITY THEREFORE.


(H)           INSURANCE.  THE COMPANY IS INSURED BY INSURERS OF RECOGNIZED
FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS AND IN SUCH AMOUNTS AS
ARE PRUDENT AND CUSTOMARY IN THE BUSINESSES IN WHICH THE COMPANY IS ENGAGED. 
THE COMPANY HAS NO REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS
EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN
SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS
BUSINESS WITHOUT A SIGNIFICANT INCREASE IN COST.  THE COMPANY WILL KEEP ITS
ASSETS WHICH ARE OF AN INSURABLE CHARACTER INSURED BY FINANCIALLY SOUND AND
REPUTABLE INSURERS AGAINST LOSS OR DAMAGE BY FIRE, EXPLOSION AND OTHER RISKS
CUSTOMARILY INSURED AGAINST BY COMPANIES IN THE COMPANY’S LINE OF BUSINESS, IN
AMOUNTS SUFFICIENT TO PREVENT THE COMPANY FROM BECOMING A CO-INSURER AND NOT IN
ANY EVENT LESS THAN 100% OF THE INSURABLE VALUE OF THE PROPERTY INSURED; AND THE
COMPANY WILL MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE INSURERS, INSURANCE
AGAINST OTHER HAZARDS AND RISKS AND LIABILITY TO PERSONS AND PROPERTY TO THE
EXTENT AND IN THE MANNER CUSTOMARY FOR COMPANIES IN SIMILAR BUSINESSES SIMILARLY
SITUATED AND TO THE EXTENT AVAILABLE ON COMMERCIALLY REASONABLE TERMS.


(I)            BOOKS AND RECORDS.  THE COMPANY WILL KEEP TRUE RECORDS AND BOOKS
OF ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES WILL BE MADE OF ALL DEALINGS
OR TRANSACTIONS IN RELATION TO ITS BUSINESS AND AFFAIRS IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS.


(J)            GOVERNMENTAL AUTHORITIES.  THE COMPANY SHALL DULY OBSERVE AND
CONFORM IN ALL MATERIAL RESPECTS TO ALL VALID REQUIREMENTS OF GOVERNMENTAL
AUTHORITIES RELATING TO THE CONDUCT OF ITS BUSINESS OR TO ITS PROPERTIES OR
ASSETS.


(K)           INTELLECTUAL PROPERTY.  TO THE KNOWLEDGE OF THE COMPANY, THE
COMPANY HAS, OR HAS RIGHTS TO USE, ALL PATENTS, PATENT APPLICATIONS, TRADEMARKS,
TRADEMARK APPLICATIONS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS, LICENSES
NECESSARY TO CONDUCT BUSINESS AND OTHER SIMILAR RIGHTS THAT ARE NECESSARY OR
MATERIAL FOR USE IN CONNECTION WITH ITS BUSINESS AS DESCRIBED IN THE REPORTS AND
WHICH THE FAILURE TO SO HAVE COULD HAVE OR REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT (COLLECTIVELY, THE “INTELLECTUAL PROPERTY RIGHTS”).  IN
THE LAST THREE YEARS, THE COMPANY HAS NOT RECEIVED A WRITTEN NOTICE THAT THE
INTELLECTUAL PROPERTY RIGHTS USED BY THE COMPANY OR ANY SUBSIDIARY VIOLATES OR
INFRINGES THE RIGHTS OF ANY PERSON.  THE COMPANY SHALL MAINTAIN IN FULL FORCE
AND EFFECT ITS CORPORATE EXISTENCE, RIGHTS AND FRANCHISES AND ALL LICENSES
NECESSARY TO CONDUCT BUSINESS AND OTHER RIGHTS TO USE INTELLECTUAL PROPERTY
OWNED OR POSSESSED BY IT AND REASONABLY DEEMED TO BE NECESSARY TO THE CONDUCT OF
ITS BUSINESS.

14


--------------------------------------------------------------------------------



(L)            PROPERTIES.  THE COMPANY WILL KEEP ITS PROPERTIES IN GOOD REPAIR,
WORKING ORDER AND CONDITION, REASONABLE WEAR AND TEAR EXCEPTED, AND FROM TIME TO
TIME MAKE ALL NEEDFUL AND PROPER REPAIRS, RENEWALS, REPLACEMENTS, ADDITIONS AND
IMPROVEMENTS THERETO; AND THE COMPANY WILL AT ALL TIMES COMPLY WITH EACH
PROVISION OF ALL LEASES TO WHICH IT IS A PARTY OR UNDER WHICH IT OCCUPIES
PROPERTY IF THE BREACH OF SUCH MATERIAL PROVISION COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


(M)          CONFIDENTIALITY.  THE COMPANY AGREES THAT IT WILL NOT DISCLOSE
PUBLICLY OR PRIVATELY THE IDENTITY OF THE SUBSCRIBERS UNLESS EXPRESSLY AGREED TO
IN WRITING BY A SUBSCRIBER OR ONLY TO THE EXTENT REQUIRED BY LAW; PROVIDED,
HOWEVER, THE SUBSCRIBERS CONSENT TO BEING NAMED IN THE FORM 8-K FILED BY THE
COMPANY IN CONNECTION WITH THE SALE OF THE SECURITIES.


(N)           PRESS RELEASE; FORM 8-K.  THE COMPANY SHALL ISSUE A PRESS RELEASE
THROUGH A NATIONAL NEWS SERVICE ON THE MORNING IMMEDIATELY FOLLOWING THE
SUBSCRIPTION ACCEPTANCE DATE (DEFINED BELOW).  SUCH PRESS RELEASE SHALL BE
ISSUED IN COMPLIANCE WITH RULE 135(C) UNDER THE 1933 ACT.  SUCH PRESS RELEASE,
ALONG WITH ALL OTHER MATERIAL INFORMATION, SHALL BE FILED ON A TIMELY BASIS WITH
THE SEC ON A CURRENT REPORT ON FORM 8-K.


10.          COVENANTS OF THE COMPANY AND SUBSCRIBER REGARDING INDEMNIFICATION.


(A)           THE COMPANY AGREES TO INDEMNIFY, HOLD HARMLESS, REIMBURSE AND
DEFEND THE SUBSCRIBERS, THE SUBSCRIBERS’ OFFICERS, DIRECTORS, AGENTS,
AFFILIATES, CONTROL PERSONS, AND PRINCIPAL SHAREHOLDERS, AGAINST ANY CLAIM,
COST, EXPENSE, LIABILITY, OBLIGATION, LOSS OR DAMAGE (INCLUDING REASONABLE LEGAL
FEES) OF ANY NATURE, INCURRED BY OR IMPOSED UPON THE SUBSCRIBER OR ANY SUCH
PERSON WHICH RESULTS, ARISES OUT OF OR IS BASED UPON (I) ANY MATERIAL
MISREPRESENTATION BY COMPANY OR BREACH OF ANY WARRANTY BY COMPANY IN THIS
AGREEMENT OR IN ANY EXHIBITS OR SCHEDULES ATTACHED HERETO, OR OTHER AGREEMENT
DELIVERED PURSUANT HERETO; OR (II) AFTER ANY APPLICABLE NOTICE AND/OR CURE
PERIODS, ANY BREACH OR DEFAULT IN PERFORMANCE BY THE COMPANY OF ANY COVENANT OR
UNDERTAKING TO BE PERFORMED BY THE COMPANY HEREUNDER, OR ANY OTHER AGREEMENT
ENTERED INTO BY THE COMPANY AND SUBSCRIBER RELATING HERETO.


(B)           EACH SUBSCRIBER AGREES TO INDEMNIFY, HOLD HARMLESS, REIMBURSE AND
DEFEND THE COMPANY AND EACH OF THE COMPANY’S OFFICERS, DIRECTORS, AGENTS,
AFFILIATES, CONTROL PERSONS AGAINST ANY CLAIM, COST, EXPENSE, LIABILITY,
OBLIGATION, LOSS OR DAMAGE (INCLUDING REASONABLE LEGAL FEES) OF ANY NATURE,
INCURRED BY OR IMPOSED UPON THE COMPANY OR ANY SUCH PERSON WHICH RESULTS, ARISES
OUT OF OR IS BASED UPON (I) ANY MATERIAL MISREPRESENTATION BY SUCH SUBSCRIBER IN
THIS AGREEMENT OR IN ANY EXHIBITS OR SCHEDULES ATTACHED HERETO, OR OTHER
AGREEMENT DELIVERED PURSUANT HERETO; OR (II) AFTER ANY APPLICABLE NOTICE AND/OR
CURE PERIODS, ANY BREACH OR DEFAULT IN PERFORMANCE BY SUCH SUBSCRIBER OF ANY
COVENANT OR UNDERTAKING TO BE PERFORMED BY SUCH SUBSCRIBER HEREUNDER, OR ANY
OTHER AGREEMENT ENTERED INTO BY THE COMPANY AND SUBSCRIBES RELATING HERETO.


(C)           THE PROCEDURES SET FORTH IN SECTION 11.6 SHALL APPLY TO THE
INDEMNIFICATIONS SET FORTH IN SECTIONS 10(A) AND 10(B) ABOVE.

15


--------------------------------------------------------------------------------



11.1         REGISTRATION RIGHTS.  THE COMPANY SHALL FILE THE SERIES B
REGISTRATION STATEMENT REGISTERING THE SHARES OF COMMON STOCK UNDERLYING THE
SERIES B PREFERRED STOCK, THE C AND D WARRANTS (COLLECTIVELY, “REGISTRABLE
SECURITIES”), WITHIN 30 DAYS FOLLOWING THE CLOSING DATE OF THE SERIES B OFFERING
(THE “SCHEDULED FILING DATE”), AND USE ITS BEST EFFORTS TO HAVE THE SERIES B
REGISTRATION STATEMENT DECLARED EFFECTIVE (THE “EFFECTIVE DATE”) BY THE SEC
WITHIN SIX (6) MONTHS OF THE EFFECTIVENESS OF THE REGISTRATION STATEMENT OF THE
COMPANY ON FORM SB-2, OR ANOTHER SUITABLE FORM PERMITTED BY THE SEC, REGISTERING
THE SHARES OF COMMON STOCK UNDERLYING THE SERIES A PREFERRED STOCK AND THE A AND
B WARRANTS INCLUDED IN THE SERIES A OFFERING (THE “SERIES A REGISTRATION
STATEMENT”).

Notwithstanding the foregoing, the obligations of the Company under this Section
11.1 shall terminate as to any Subscriber at such time as (i) all Registrable
Securities held by such Subscriber can be sold within a single three month
period pursuant to Rule 144 under the 1933 Act (or any successor provision of
such 1933 Act, and (ii) the number of shares of Common stock held by such
Subscriber and issuable upon conversion of the Shares and exercise of the
Warrants held by such Subscriber is less than one percent of the outstanding
capital stock of the Company on an as converted basis (adjusted for stock
dividends, stock splits, reverse stock splits, combinations and the like
occurring after the date hereof).

With a view of making available to the Subscriber the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Subscriber to sell securities of the Company
to the public without registration during the registration period, the Company
for a period of two years which period shall commence on the date hereof, agrees
to:

(a)           make and keep public information available, as those terms are
understood and defined in Rule 144.

(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the 1933 Act and the 1934 Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents as required for the applicable provisions of Rule 144;  and

(c)           furnish to each Subscriber so long as such Subscriber owns
Registrable Securities, promptly upon request, (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
1933 Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly
report of the Company and such other reports and documents so filed by the
Company, (iii) such other information as may be reasonably requested to permit
the Subscribers to sell such securities pursuant to Rule 144 without
registration.

11.2         Registration Procedures. With respect to the registration of the
Securities as required by Section 11.1, the Company will, as expeditiously as
possible:

(a)           subject to the timelines provided in this Agreement, prepare and
file with the SEC the Registration Statement required by Section 11, with
respect to such securities and use its reasonable best efforts to cause such
Registration Statement to become and

16


--------------------------------------------------------------------------------


remain effective for the period of the distribution contemplated hereby, and
promptly provide to the holders of Registrable Securities (the “Sellers”) copies
of all filings;

(b)           prepare and file with the SEC such amendments and supplements to
the Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective for a period of
two (2) years, or the Subscribers no longer own the Securities, whichever is
earlier, and comply with the provisions of the 1933 Act with respect to the
disposition of all of the Registrable Securities covered by the Registration
Statement in accordance with the Seller’s intended method of disposition set
forth in the Registration Statement for such period;

(c)           furnish to the Seller, at the Company’s expense, such number of
copies of the Registration Statement and the prospectus included therein
(including each preliminary prospectus) as such persons reasonably may request
in order to facilitate the public sale or their disposition of the securities
covered by such Registration Statement;

(d)           use its best efforts to register or qualify the Seller’s
Registrable Securities covered by such Registration Statement under the
securities or “blue sky” laws of such jurisdictions as the Seller shall request,
provided, however, that the Company shall not for any such purpose be required
to qualify generally to transact business as a foreign corporation in any
jurisdiction where it is not so qualified or to consent to general service of
process in any such jurisdiction;

(e)           if applicable, list the Registrable Securities covered by such
registration statement with any securities exchange on which the Common Stock of
the Company is then listed; and

(f)            immediately notify the Seller when a prospectus relating thereto
is required to be delivered under the 1933 Act, of the happening of any event of
which the Company has knowledge as a result of which the prospectus contained in
such Registration Statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing.

11.3.        Provision of Documents.  In connection with the registration
described in this Section 11, the Seller will furnish to the Company in writing
such information and representation letters with respect to itself and the
proposed distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws.

11.4.        Non-Registration Events.  In the event the Series B Registration
Statement is not filed on or before the Scheduled Filing Date or declared
effective within six (6) months from the date the Series A Registration
Statement is declared effective, the number of shares of Common Stock issuable
upon exercise of the C and D Warrants shall automatically increase to twice the
original amount.  The Company agrees to keep the Series B Registration Statement
effective until expiration of the C and D Warrants.

11.5.        Expenses.  All expenses incurred by the Company in complying with
Section 11, including, without limitation, all registration and filing fees,
printing expenses, fees and

17


--------------------------------------------------------------------------------


disbursements of counsel and independent public accountants for the Company,
fees and expenses (including reasonable counsel fees) incurred in connection
with complying with state securities or “blue sky” laws, fees of the NASD,
transfer taxes, fees of transfer agents and registrars, and costs of insurance
are called “Registration Expenses”.  Notwithstanding anything to the contrary
herein, the Seller shall pay the fees of its own additional counsel, if any. 
The Company will pay all Registration Expenses in connection with the
Registration Statement.

11.6.        Indemnification and Contribution.

(a)           In connection with the registration of Registrable Securities, the
Company will, to the extent permitted by law, indemnify and hold harmless the
Seller, each officer of the Seller, each director of the Seller, each
underwriter of such Registrable Securities thereunder and each other person, if
any, who controls such Seller or underwriter within the meaning of the 1933 Act,
against any losses, claims, damages or liabilities, joint or several, to which
the Seller, or such underwriter or controlling person may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Registration Statement under which such Registrable Securities were
registered under the 1933 Act pursuant to Section 11, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances when made, and
will, subject to the provisions of Section 11.6(c), reimburse the Seller, each
such underwriter and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company shall not be liable to the Seller to the extent that any such
damages arise out of or are based upon an untrue statement or omission made in
any preliminary prospectus if (i) the Seller failed to send or deliver a copy of
the final prospectus delivered by the Company to the Seller with or prior to the
delivery of written confirmation of the sale by the Seller to the person
asserting the claim from which such damages arise, (ii) the final prospectus
would have corrected such untrue statement or alleged untrue statement or such
omission or alleged omission, or (iii) to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by any such Seller, or any such controlling person in
writing specifically for use in such Registration Statement or prospectus, and
provided, however, that the liability of the Company hereunder shall be limited
to the gross proceeds received by the Company from the sale of Securities
covered by such Registration Statement.

(b)           Upon registration of the Registrable Securities, the Seller will,
to the extent permitted by law, indemnify and hold harmless the Company, and
each person, if any, who controls the Company within the meaning of the 1933
Act, each officer of the Company who signs the Registration Statement, each
director of the Company, each underwriter and each person who controls any
underwriter within the meaning of the 1933 Act, against all losses, claims,
damages or liabilities, joint or several, to which the

18


--------------------------------------------------------------------------------


Company or such officer, director, underwriter or controlling person may become
subject under the 1933 Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in the registration statement under which such Registrable Securities were
registered under the 1933 Act pursuant to Section 11, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
officer, director, underwriter and controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action, provided, however,
that the Seller will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such Seller, as such, furnished in writing to the Company by such Seller
specifically for use in such registration statement or prospectus, and provided,
further, however, that the liability of the Seller hereunder shall be limited to
the gross proceeds received by the Seller from the sale of Registrable
Securities covered by such Registration Statement.

(c)           Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 11.6(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 11.6(c), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party, and, after
notice from the indemnifying party to such indemnified party of its election so
to assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 11.6(c) for any legal
expenses subsequently incurred by such indemnified party in connection with the
defense thereof, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to it which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified parties, as a group, shall have the right to select one
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.

19


--------------------------------------------------------------------------------


(d)           In order to provide for just and equitable contribution in the
event of joint liability under the 1933 Act in any case in which either (i) the
Seller, or any controlling person of the Seller, makes a claim for
indemnification pursuant to this Section 11.6 but it is judicially determined
(by the entry of a final judgment or decree by a court of competent jurisdiction
and the expiration of time to appeal or the denial of the last right of appeal)
that such indemnification may not be enforced in such case notwithstanding the
fact that this Section 11.6 provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Seller or
controlling person of the Seller in circumstances for which indemnification is
not provided under this Section 11.6; then, and in each such case, the Company
and the Seller will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement provided, however, that, in
any such case, (y) the Seller will not be required to contribute any amount in
excess of the public offering price of all such securities offered by it
pursuant to such registration statement; and (z) no person or entity guilty of
fraudulent misrepresentation (within the meaning of Section 10(f) of the 1933
Act) will be entitled to contribution from any person or entity who was not
guilty of such fraudulent misrepresentation.  Notwithstanding anything to the
contrary in this Section, the liability of the Company hereunder shall be
limited to the gross proceeds received by the Company from the sale of
Securities covered by such registration statement.

11.7         Delivery of Unlegended Shares.

(a)           Within five (5) business days (such fifth business day, the
“Delivery Date”) after the business day on which the Company has received (i) a
notice that Registrable Securities have been sold, (ii) a representation that
the prospectus delivery requirements, if applicable, have been satisfied, and
(iii) the original share certificates representing the shares of Common Stock
that have been sold, the Company at its expense, (i) shall deliver, and shall
cause legal counsel selected by the Company to deliver, to its transfer agent
(with copies to Subscriber) an appropriate instruction and opinion of such
counsel, for the delivery of unlegended shares of Common Stock issuable pursuant
to any effective and current registration statement described in Section 11 of
this Agreement (the “Unlegended Shares”); and (ii) cause the transmission of the
certificates representing the Unlegended Shares together with a legended
certificate representing the balance of the unsold shares of Common Stock, if
any, to the Subscriber at the address specified in the notice of sale, via
express courier, by electronic transfer or otherwise on or before the Delivery
Date.

(b)           In lieu of delivering physical certificates representing the
Unlegended Shares, if the Company’s transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program,
upon request of a Subscriber and its compliance with the provisions contained in
this paragraph, so long as the certificates therefore do not bear a legend and
the Subscriber is not obligated to return such certificate for the placement of
a legend thereon, the Company shall cause its transfer

20


--------------------------------------------------------------------------------


agent to electronically transmit the Unlegended Shares by crediting the account
of Subscriber’s prime broker with DTC through its Deposit Withdrawal Agent
Commission system.


12.          MISCELLANEOUS.


(A)           NOTICES.  ALL NOTICES, DEMANDS, REQUESTS, CONSENTS, APPROVALS, AND
OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND,
UNLESS OTHERWISE SPECIFIED HEREIN, SHALL BE (I) PERSONALLY SERVED, (II)
DEPOSITED IN THE MAIL, REGISTERED OR CERTIFIED, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, (III) DELIVERED BY REPUTABLE AIR COURIER SERVICE WITH CHARGES
PREPAID, OR (IV) TRANSMITTED BY HAND DELIVERY, TELEGRAM, OR FACSIMILE, ADDRESSED
AS SET FORTH BELOW OR TO SUCH OTHER ADDRESS AS SUCH PARTY SHALL HAVE SPECIFIED
MOST RECENTLY BY WRITTEN NOTICE.  ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR
PERMITTED TO BE GIVEN HEREUNDER SHALL BE DEEMED EFFECTIVE (A) UPON HAND DELIVERY
OR DELIVERY BY FACSIMILE, WITH ACCURATE CONFIRMATION GENERATED BY THE
TRANSMITTING FACSIMILE MACHINE, AT THE ADDRESS OR NUMBER DESIGNATED BELOW (IF
DELIVERED ON A BUSINESS DAY DURING NORMAL BUSINESS HOURS WHERE SUCH NOTICE IS TO
BE RECEIVED), OR THE FIRST BUSINESS DAY FOLLOWING SUCH DELIVERY (IF DELIVERED
OTHER THAN ON A BUSINESS DAY DURING NORMAL BUSINESS HOURS WHERE SUCH NOTICE IS
TO BE RECEIVED) OR (B) ON THE SECOND BUSINESS DAY FOLLOWING THE DATE OF MAILING
BY EXPRESS COURIER SERVICE, FULLY PREPAID, ADDRESSED TO SUCH ADDRESS, OR UPON
ACTUAL RECEIPT OF SUCH MAILING, WHICHEVER SHALL FIRST OCCUR.  THE ADDRESSES FOR
SUCH COMMUNICATIONS SHALL BE: (I) IF TO THE COMPANY, TO: ANDOVER MEDICAL, INC.,
510 TURNPIKE STREET, SUITE 204, N. ANDOVER, MA 01845, ATTN: EDWIN A. REILLY,
PRESIDENT, TELECOPIER: (978) 557-1004, AND (II) IF TO THE SUBSCRIBERS, TO: THE
ADDRESS AND FACSIMILE NUMBER INDICATED ON THE SIGNATURE PAGE HERETO, WITH A COPY
BY FACSIMILE ONLY TO: ELLIOT H. LUTZKER, ESQ., PHILLIPS NIZER LLP, 666 FIFTH
AVENUE, NEW YORK, NY 10103,  TELECOPIER: (212) 262-5152.


(B)           ENTIRE AGREEMENT; ASSIGNMENT.  THIS AGREEMENT AND OTHER DOCUMENTS
DELIVERED IN CONNECTION HEREWITH REPRESENT THE ENTIRE AGREEMENT BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY BE AMENDED ONLY
BY A WRITING EXECUTED BY BOTH PARTIES.  NEITHER THE COMPANY NOR THE SUBSCRIBERS
HAVE RELIED ON ANY REPRESENTATIONS NOT CONTAINED OR REFERRED TO IN THIS
AGREEMENT AND THE DOCUMENTS DELIVERED HEREWITH.  NO RIGHT OR OBLIGATION OF
EITHER PARTY SHALL BE ASSIGNED BY THAT PARTY WITHOUT PRIOR NOTICE TO AND THE
WRITTEN CONSENT OF THE OTHER PARTY.


(C)           EXECUTION.  THIS AGREEMENT MAY BE EXECUTED BY FACSIMILE
TRANSMISSION, AND IN COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL.


(D)           LAW GOVERNING THIS AGREEMENT.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  ANY ACTION BROUGHT BY EITHER PARTY
AGAINST THE OTHER CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK.  BOTH PARTIES AND THE INDIVIDUALS EXECUTING
THIS AGREEMENT AND OTHER AGREEMENTS ON BEHALF OF THE COMPANY AGREE TO SUBMIT TO
THE JURISDICTION OF SUCH COURTS AND WAIVE TRIAL BY JURY.  IN THE EVENT THAT ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER AGREEMENT DELIVERED IN

21


--------------------------------------------------------------------------------



CONNECTION HEREWITH IS INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR
RULE OF LAW, THEN SUCH PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT
IT MAY CONFLICT THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH
STATUTE OR RULE OF LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR
UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF ANY AGREEMENT.


(E)           SPECIFIC ENFORCEMENT, CONSENT TO JURISDICTION.  THE COMPANY AND
SUBSCRIBER ACKNOWLEDGE AND AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE
EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN
ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED.  IT IS
ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS TO PREVENT OR CURE BREACHES OF THE PROVISIONS OF THIS AGREEMENT AND
TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF OR THEREOF, THIS BEING
IN ADDITION TO ANY OTHER REMEDY TO WHICH ANY OF THEM MAY BE ENTITLED BY LAW OR
EQUITY.  SUBJECT TO SECTION 12(D) HEREOF, EACH OF THE COMPANY AND SUBSCRIBER
HEREBY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUCH SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURT,
THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT
THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER.  NOTHING IN THIS
SECTION SHALL AFFECT OR LIMIT ANY RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

22


--------------------------------------------------------------------------------


SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 

ANDOVER MEDICAL, INC.

 

A Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Dated: April       , 2007

 

SUBSCRIBER

 

PURCHASE PRICE

 

SHARES

 

C WARRANTS

 

D WARRANTS

 



 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and Address

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


LIST OF EXHIBITS AND SCHEDULES

Exhibit A

 

Form of Certificate of Designations of Series B Preferred Stock

 

 

 

Exhibit B

 

Form of C Warrant

 

 

 

Exhibit C

 

Form of D Warrant

 

 

 

Exhibit D

 

Form of Legal Opinion

 

 

 

Schedule 5(n)

 

Listing Notices

 

 

 

Schedule 5(o)

 

Undisclosed Liabilities

 

 

 

Schedule 5(q)

 

Capitalization

 

 

 

Schedule 5(v)

 

Registration Rights

 

 

 

Schedule 13(a)

 

Other Excepted Issuances

 


--------------------------------------------------------------------------------